Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 1 of 15 Page ID #:9964




    1 LOUIS R. MILLER (State Bar No. 54141)
      smiller@millerbarondess.com
    2 BRIAN A. PROCEL (State Bar No. 218657)
    3 bprocel@millerbarondess.com
      DAVID W. SCHECTER (State Bar No. 296251)
    4 dschecter@millerbarondess.com
      MILLER BARONDESS, LLP
    5 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
    6 Tel.: (310) 552-4400 / Fax: (310) 552-8400
    7
      MARY C. WICKHAM (State Bar No. 145664)
    8 mwickham@counsel.lacounty.gov
      VICKI KOZIKOUJEKIAN (State Bar No. 171588)
    9 vkozikoujekian@counsel.lacounty.gov
   10 LAURA QUINONEZ (State Bar No. 253862)
      lquinonez@counsel.lacounty.gov
   11 OFFICE OF LOS ANGELES COUNTY COUNSEL
      Kenneth Hahn Hall of Administration
   12 500 West Temple Street, Suite 648
      Los Angeles, California 90012
   13 Tel.: (213) 974-1811 / Fax: (213) 626-7446
   14
      Attorneys for The County Defendants
   15
   16                     UNITED STATES DISTRICT COURT
   17        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18 KATIE A., et al.,                           CASE NO. 2:02-cv-05662-JAK-FFMx
   19
                 Plaintiffs,                      DECLARATION OF DR. JAY
   20                                             BARTROFF IN SUPPORT OF THE
          v.                                      COUNTY DEFENDANTS’ RULE
   21
                                                  60(b)(5) MOTION
      DIANA BONTA, et al.,
   22
                                                  Hearing Date: December 9, 2019
   23            Defendants.                      Time:         8:30 a.m.
   24                                             Assigned to the Hon. John A. Kronstadt
   25                                             and Magistrate Judge Frederick F.
                                                  Mumm
   26
   27
   28

          DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 2 of 15 Page ID #:9965




    1                        DECLARATION OF DR. JAY BARTROFF
    2 I, Dr. Jay Bartroff, hereby declare as follows:
    3              1.   I am a Full Professor, with tenure, in the Department of Mathematics at
    4 the University of Southern California (“USC”), where I am the Graduate Vice-Chair
    5 for Statistics. I have been retained by counsel for the County of Los Angeles
    6 (“County”) to provide testimony in this matter.           This declaration contains the
    7 opinions I have reached and the methodologies and data used to arrive at those
    8 opinions. If called upon, I could and would testify to these opinions in Court under
    9 oath.
   10                               EXPERT QUALIFICATIONS
   11              2.   I have a Bachelor’s degree in Applied Mathematics from the University
   12 of California, Berkeley and Doctorate of Philosophy (“PhD”) in Mathematics with
   13 emphasis in Statistics from the California Institute of Technology.
   14              3.   I have taught statistics, probability, and mathematics at USC since
   15 2007, first as an Assistant Professor, then as an Associate Professor, and now as a
   16 Full Professor. I have published numerous articles in peer-reviewed journals on
   17 statistics, probability, and mathematics, and I am frequently retained as a statistics
   18 consultant by public and private sector clients, ranging from the U.S. Geological
   19 Survey, the U.S. Department of Defense, media clients such as ESPN and Fox
   20 Technology Group, and law firms for investigations and litigation. I have testified
   21 as an expert witness in over 40 contested litigation or arbitration matters.
   22              4.   A true and correct copy of my curriculum vitae is attached hereto as
   23 Exhibit A.
   24                      MY RETENTION AND WORK ON THE CASE
   25              5.   I have been retained by Miller Barondess, LLP, counsel for the
   26 County, to evaluate statistical aspects of the Quality Service Review (“QSR”)
   27 process and its use evaluating the Los Angeles County Department of Children and
   28 Family Services (“DCFS”) and the Los Angeles County Department of Mental
        435758.2
                                                   2             Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 3 of 15 Page ID #:9966




    1 Health (“DMH”) in connection with this lawsuit.
    2              6.   I charge an hourly rate for my services.       My customary rate for
    3 consulting work is $450 an hour. For testimony either at deposition or trial, my rate
    4 is $550 an hour.
    5              7.   My opinions are based upon documents provided to me by counsel,
    6 conversations with counsel, and my own independent research. I have reviewed the
    7 following documents:
    8                   a.   The First Amended Complaint filed in this action;
    9                   b.   The 2003 Katie A. Settlement Agreement;
   10                   c.   The stipulation between the County and Plaintiffs regarding exit
   11                        conditions, filed in this Court on November 23, 2011 (“Exit
   12                        Conditions”);
   13                   d.   Materials available on the National Quality Forum website;
   14                   e.   The QSR Protocol, “facts sheet,” round overviews, case
   15                        summaries, roll up data tables, sampling protocols and a list of
   16                        Panel Members and proxies;
   17                   f.   Scholarly journal articles concerning QSR generally;
   18                   g.   Scholarly journal articles and other materials about QSR
   19                        implementation in other jurisdictions, such as Alabama,
   20                        Pennsylvania, Tennessee, Utah, Virginia, and Wisconsin; and
   21                   h.   The Katie A. Advisory Panel reports submitted in this action.
   22                                        BACKGROUND
   23              8.   The QSR as conducted by DCFS and DMH in connection with this
   24 case is an interview-based evaluation of the quality of frontline practice based on a
   25 sample of cases in each regional DCFS office. The QSR examines the quality of
   26 services as well as an assessment of the child’s current status.
   27              9.   The QSR claims to provide a basis for measuring, promoting and
   28 strengthening the Shared Core Practice Model (“SCPM”). The SCPM is a best
        435758.2
                                                   3             Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 4 of 15 Page ID #:9967




    1 practice for the provision of child welfare and mental health services for foster
    2 youth.
    3              10.   Each regional DCFS office is reviewed on an 18 to 24-month cycle.
    4 Three cycles have been completed, and the fourth cycle is in progress.
    5              11.   As applied in Los Angeles County, QSR reviewers employed by DCFS
    6 and DMH conduct interviews and grade each case. The scoring for QSR is based on
    7 a six-point scale. A score of 1, 2 or 3 on a given indicator results in a failing score
    8 for that indicator. A score of 4, 5 or 6 results in a passing score for that indicator.
    9 The QSR Protocol sets forth an explanation for how to grade on this scale.
   10              12.   For each case, there are two overall scores. The first is Overall Status,
   11 which is scored on a 1 to 6 scale. Overall Status purports to represent the emotional
   12 well-being, safety and permanency of the child.
   13              13.   The second is Overall Practice, which is also scored on a 1 to 6 scale.
   14 Overall Practice purports to represent the quality of the services provided by DCFS
   15 and DMH.
   16              14.   Within each overall category there are sub-indicators which are also
   17 scored on a 1 to 6 scale.
   18              15.   For the County to pass QSR in a given cycle, 85% of the cases
   19 reviewed in all regional DCFS offices must have a passing Overall Practice and
   20 Overall Status score. In addition, the County must achieve 70% passing scores
   21 across all regional DCFS offices in sub-indicators within Overall Practice labeled
   22 Engagement, Teaming and Assessment.
   23                                  SUMMARY OF OPINIONS
   24              16.   Opinion No. 1: The QSR has not been validated as a statistically
   25 reliable qualitative review tool.
   26                    a.    In my research, I discovered that variants of QSR have been used
   27 since 2007 in many child welfare services departments across the nation.
   28                    b.    Yet, I have found no published evaluations of QSR’s statistical
        435758.2
                                                   4             Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 5 of 15 Page ID #:9968




    1 accuracy, reliability, error rates, replicability, power, robustness, biases or any other
    2 statistical properties.
    3                    c.    Without such evaluations in peer-reviewed journals, the QSR has
    4 not been proven to be a statistically valid review tool.
    5              17.   Opinion No. 2: The QSR does not meet the standards of the National
    6 Quality Forum (NQF) as a valid quality measure tool.
    7                    a.    The NQF evaluates quality measures to ensure they are
    8 evidence-based, valid, important to improve care quality, and improve outcomes.
    9                    b.    The NQF criteria have undergone external review.
   10                    c.    The NQF’s standards are recognized, and its approved quality
   11 measures prioritized, by organizations including the Department of Health and
   12 Human Services (HHS), the Centers for Medicare & Medicaid Services (CMS), and
   13 researchers in healthcare, mental health, and child health.
   14                    d.    According to the NQF, QSR has not been endorsed by NQF nor
   15 submitted for evaluation by its designers or users.
   16              18.   Opinion No. 3: There is a sampling error problem associated with QSR
   17 that serves as a significant impediment. This sampling error problem is illustrated
   18 by the following example: If we assume that the County is compliant with QSR
   19 such that, for all open DCFS cases, 85% of those would receive passing scores on
   20 Overall Status and Overall Practice and that 70% of those would receive passing
   21 scores on practice sub-indicators Assessment, Teaming and Engagement, it will
   22 likely take up to 8 rounds, or 15 years, for the County to exit.
   23                    a.    This is because the County must pass on five different criteria at
   24 the same time, and there is a sampling error problem that arises based on the sample
   25 sizes used for QSR.
   26                    b.    In round 3, 181 QSR cases were reviewed. That is a small
   27 fraction of the total universe of potential cases that could have been reviewed for
   28 round 3.
        435758.2
                                                   5             Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 6 of 15 Page ID #:9969




    1                    c.    Assuming that the sample size for QSR going forward would be
    2 181 cases, I calculated the sample error associated with that sample size.
    3                    d.    I then determined the degree to which the five metrics are
    4 interconnected.
    5                    e.    Based on the sample error and the degree of interconnectedness,
    6 the likelihood that a fully compliant system would pass QSR is 12.6%. In other
    7 words, the system would have about a one-in-eight chance of passing for that given
    8 round. Thus, a fully compliant system would not likely exit until the eighth cycle.
    9                    f.    Each QSR cycle has typically taken about two years to complete.
   10 Assuming that each QSR cycle would continue to take two years, the eighth cycle in
   11 this case would not be completed for another 15 years.
   12              19.   Opinion No. 4: The QSR is not standardized across jurisdictions.
   13                    a.    QSR was applied in Alabama, but the state child welfare system
   14 was not held to a threshold of 85% for practice performance like the County is in the
   15 Katie A. litigation.
   16                    b.    QSR was applied in Wisconsin, but the QSR metrics were
   17 modified mid-way through the monitoring process.
   18              20.   Opinion No. 5: The County achieves higher Overall Practice scores for
   19 children in intensive mental health programs such as Wraparound.
   20              21.   Opinion No. 6: The County achieves lower Overall Status scores for
   21 children listed as in the Katie A. class. If such cases are overrepresented in the QSR
   22 samples, then the County likely has an Overall Status score that is higher than what
   23 has been reported.
   24                               SUPPORT FOR MY OPINIONS
   25              Opinion No. 1
   26              22.   QSR is a qualitative review tool that has been used in many states in
   27 connection with federal court supervision of the child welfare system.
   28              23.   I conducted research to determine whether there is any peer-reviewed
        435758.2
                                                   6             Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 7 of 15 Page ID #:9970




    1 literature that demonstrates whether QSR is statistically valid. I ran searches in the
    2 arXiv.org, Google Scholar, JSTOR, LexisNexis, PubMed, and Web of Science
    3 databases for scholarly articles on QSR and its statistical properties.                 These
    4 databases are generally relied upon by experts in my field as thorough repositories
    5 of scholarly articles on statistics and related fields of application.
    6              24.   I only found a few articles that have been written about QSR, and I
    7 could not find any published evaluations of QSR’s statistical accuracy, reliability,
    8 error rates, replicability, power, robustness, biases or any other statistical properties.
    9                    a.   Statistical accuracy refers to how, on average, a statistical
   10 method reflects the truth of the underlying system being measured. Without
   11 knowing QSR’s statistical accuracy, I cannot calculate the degree of bias in QSR’s
   12 results.
   13                    b.   In non-technical terms, statistical reliability refers to whether a
   14 method produces similar results under similar conditions. Without knowing QSR’s
   15 reliability, I cannot estimate how far off QSR’s results are from the true state of the
   16 system being measured.
   17                    c.   A statistical procedure’s error rates are how often it gives results
   18 that differ from the true state of the underlying system being measured. For
   19 example, QSR’s error rates are how likely it is to conclude that a compliant County
   20 does not pass the exit criteria, and how likely it is to pass a non-compliant County
   21 out of the exit criteria.
   22                    d.   Statistical replicability is the degree of agreement between
   23 independent evaluations of the same data or evidence. Without knowing if QSR is
   24 replicable, it is impossible to know if the results truly reflect the state of the system
   25 being measured, or if the results are driven by the reviewers, time, and other
   26 arbitrary parameters of the evaluation round, and would change if any of these
   27 factors did.
   28                    e.   In non-technical terms, statistical power is how often a statistical
        435758.2
                                                   7             Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 8 of 15 Page ID #:9971




    1 procedure correctly identifies the true state of the system being measured. In terms
    2 of QSR, this is how often QSR would identify a compliant system as compliant, or
    3 how often QSR would identify a non-compliant system as non-compliant. Without
    4 an understanding of QSR’s statistical power, it is impossible to know how
    5 trustworthy its results are. In addition, statistical power is often used to determine
    6 the correct sample size in a study, so without understanding its power it is
    7 impossible to calculate the correct sample size for a QSR evaluation to achieve a
    8 desired level of power.
    9                    f.    Statistical robustness is how well a method performs when the
   10 data differs from the expected form in some way. Without knowledge of QSR’s
   11 robustness it is impossible to know or control how susceptible it is to unexpected,
   12 errant, mis-recorded, or missing data.
   13                    g.    The bias of a statistical method refers to a systematic difference
   14 from the method’s results to the true state of the system being measured. Without
   15 understanding QSR’s biases, it is impossible to know its accuracy, even on average.
   16              25.   Without knowledge of these properties, it is impossible for me to
   17 answer the most basic statistical questions about QSR.                  Critically, without
   18 knowledge of its statistical properties, QSR is not statistically valid.
   19              26.   By “statistically valid” I mean an understanding of, and desirable status
   20 of, the above statistical properties.
   21              27.   The only scholarly articles that I could find demonstrate that little is
   22 known about QSR.
   23              28.   Mollen et al. (“Qualitative Review as a Tool for Systems Improvement:
   24 The Quality Service Review”. In: Social Work Research 42.3 (2018), pp. 267–272)
   25 write that “little formal assessment of QSR has been performed,” and its evidence is
   26 limited to “anecdotal accounts from individuals and experts in the field,” which
   27 could be statistically problematic “given the varied adaptations of the instrument in
   28 different jurisdictions.”
        435758.2
                                                   8             Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 9 of 15 Page ID #:9972




    1              29.   The Mollen et al. paper is the only attempt at beginning a statistical
    2 evaluation of QSR that I could locate, and was published only in 2018.                The
    3 statistical analysis is restricted to exploring redundancies of certain covariates
    4 measured in QSR in a certain data set via factor analysis. These authors write that
    5 theirs is the “first step in systematically evaluating this widely used tool” and that “it
    6 is important to perform systematic assessments to ensure that the tools will provide
    7 appropriate, useful information to teams in the field.” For a qualitative review tool
    8 to have been used in so many jurisdictions for over a decade, it is very surprising to
    9 not see published evaluations of QSR’s statistical properties.
   10              Opinion No. 2
   11              30.   QSR is an example of a tool that attempts to measure the quality of
   12 healthcare processes, outcomes, perceptions, and organizational structure and the
   13 related goals of effective, safe, efficient, patient-centered, equitable, and timely care.
   14              31.   The primary body in the U.S. for quality measure evaluation and
   15 endorsement is the National Quality Forum (NQF), a nonpartisan public-private
   16 organization that evaluates existing measures and works with organizations
   17 developing and improving measures to ensure they are evidence-based, valid,
   18 important to making significant gains in care quality, and improving outcomes for
   19 specific high-priority aspects of care.
   20              32.   The NQF endorsement criteria “represent a national multistakeholder
   21 consensus and have undergone external review.”               (Naomi S. Bardach et al.
   22 “Hospital-Based Quality Measures for Pediatric Mental Health Care”. In: Pediatrics
   23 141.6 (2018), p. 2.)
   24              33.   The Department of Health and Human Services (HHS) and the Centers
   25 for Medicare & Medicaid Services (CMS) prioritize the use of NQF-endorsed
   26 measures and work to improve other measures they use in order to obtain NQF
   27 approval. NQF has performed substantial work evaluating and improving quality
   28 measures related to mental health, and child health and mental health in particular.
        435758.2
                                                   9             Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 10 of 15 Page ID
                                 #:9973



  1              34.   QSR does not appear on NQF’s database of evaluated quality measures,
  2 indicating QSR has not been endorsed or submitted for evaluation by NQF.
  3              35.   Two of NQF’s criteria are reliability and validity. Given that I could
  4 not find any previous studies of statistical reliability or validity, and the substantial
  5 variations in its applications in different states that I have observed, it is likely that
  6 QSR would not meet NQF’s reliability and validity criteria, if not other criteria.
  7              Opinion No. 3
  8              36.   Sampling error and the compound nature of the exit criteria, in which 5
  9 metrics are all required to exceed thresholds simultaneously, combine to make it
 10 highly unlikely that the County would be able to exit soon, even if all the open
 11 DCFS cases actually exceed the nominal thresholds of 85% for Overall Status and
 12 Overall Practice and 70% for the practice sub-indicators Assessment, Teamwork
 13 and Engagement.
 14              37.   In order to calculate the expected time for the County to exit QSR when
 15 it is achieving these thresholds, I first calculated the sample error. To do this, I
 16 assumed that the 181 cases that were reviewed in round 3 is a fair representation of
 17 the sample size that would continue to be used going forward. This is a small
 18 fraction of the universe of potential cases that could have been reviewed for QSR.
 19              38.   I then considered the positive association among the 5 metrics. I did
 20 this by analyzing the results for the 181 cases reviewed in round 3.
 21              39.   For the 181 focus children in the round 3 QSR roll ups that I reviewed,
 22 all pairs of these 5 metrics have positive correlation coefficients.1
 23              40.   Using the round 3 sample size of 181 focus cases as an example, under
 24
 25   1
      These correlation coefficients are .430 for Status/Practice, .453 for Status/
 26 Assessment, .257 for Status/Engagement, .211 for Status/Teamwork, .772 for
    Practice/Assessment, .731 for Practice/Engagement, .699 for Practice/Teamwork,
 27 .594 for Assessment/Engagement, .468 for Assessment/Teamwork, and .502 for
 28 Engagement/Teamwork.
      435758.2
                                                10             Case No. 2:02-cv-05662 JAK(FFMx)
          DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 11 of 15 Page ID
                                 #:9974



  1 a joint distribution for the 5 metrics’ scores with the same positive correlations and
  2 standard deviations as observed in the round 3 data, if we assume that the County
  3 is compliant with QSR such that 85% of all open DCFS cases would receive
  4 passing scores on Overall Status and Overall Practice and that 70% would receive
  5 passing scores on Assessment, Teamwork and Engagement, then the probability
  6 that a sample of 181 cases from the County would exceed all 5 of these thresholds in
  7 a given round is 12.6%.
  8              41.   In other words, in more than 87 out of 100 QSR rounds, the County
  9 will fail these exit criteria even if the population of open DCFS cases actually meets
 10 the thresholds.
 11              42.   This means that, even if the County is compliant with QSR, it is
 12 expected that the County will take nearly eight rounds to exit.
 13              43.   It has typically taken about two years for each QSR cycle to be
 14 complete in this case.
 15              44.   Thus, if we assume that each round takes 2 years, it is expected that the
 16 County would take more than 15 years to exit even if it were fully compliant under
 17 QSR.
 18              Opinion No. 4
 19              45.   The QSR is not standardized across jurisdictions. To arrive at this
 20 conclusion, I reviewed scholarly articles pertaining to QSR and QSR like tools in
 21 the Alabama and Wisconsin litigation and background materials related to the
 22 litigation.
 23              46.   QSR was implemented in Wisconsin in connection with the Jeanine B.
 24 litigation brought against the Wisconsin Department of Health and Family Services
 25 Division of Children and Family Services (“Wisconsin DCFS”). To determine how
 26 QSR was applied in that case, I reviewed the Wisconsin Program Enhancement Plan
 27 Progress Report for Quarter 6, February 2006 – April 2006 that was submitted on or
 28 about June 1, 2006 by Wisconsin DCFS.
      435758.2
                                                11             Case No. 2:02-cv-05662 JAK(FFMx)
          DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 12 of 15 Page ID
                                 #:9975



  1              47.   In this report, Wisconsin DCFS reports that the QSR metrics were
  2 modified mid-way through the process. Wisconsin DCFS also reports that they
  3 observed a “case selection” effect that impeded its ability to achieve improved
  4 scores.
  5              48.   QSR was also implemented in Alabama in connection with the R.C.
  6 litigation brought against the Commissioner of the Alabama Department of Human
  7 Resources, among other defendants. I reviewed the scholarly work of Kathleen G.
  8 Noonan, Charles F. Sabel and William H. Simon (together “Noonan”) entitled
  9 “Legal Accountability in the service-based welfare state: Lessons from child welfare
 10 reform” that was published in Law & Social Inquiry 34.3 (2009). Noonan writes
 11 that the defendants were allowed to exit with a QSR overall system performance
 12 score of 57%.
 13              Opinion No. 5
 14              49.   I evaluated the QSR scores on Overall Status, Overall Practice,
 15 Engagement, Teamwork, and Overall Assessment of the 267 focus children cases
 16 made available to me from rounds 3 and 4.
 17              50.   The Teamwork scores of QSR focus children listed as in any type of
 18 special program (FP, FSP, IFCCS, SFC, TFC, Wrap, or “other”) were highly
 19 statistically significantly larger than those focus children not in special programs.
 20                    a.    Only 11% of the round 3 Teamwork scores are in the
 21 “acceptable” range (scores of 4-6 out of 6); if only the cases in special programs are
 22 considered, this percent rises to 19.1%, an increase of nearly three quarters.
 23                    b.    Considering both rounds 3 and 4, 20.6% of Teamwork scores are
 24 in the “acceptable” range, while 30.3% of the cases in special programs are, an
 25 increase of almost half.
 26              51.   The Overall Practice scores of focus children listed as in any type of
 27 special program were also statistically significantly larger than those focus children
 28 not in special programs.
      435758.2
                                                12             Case No. 2:02-cv-05662 JAK(FFMx)
          DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 13 of 15 Page ID
                                 #:9976



  1              52.   The Overall Status scores of focus children listed as in any type of
  2 special program were also larger, but less significantly so, than those focus children
  3 not in special programs.
  4              53.   The Engagement and Overall Assessment scores were not significantly
  5 different for children inside and outside special programs.
  6              54.   Focusing on cases listed as in the Wrap program, the Teamwork scores
  7 of focus children listed as in Wrap were highly statistically significantly larger than
  8 those focus children not listed in Wrap.             The other four metrics were not
  9 significantly different for children inside and outside Wrap.
 10              55.   Given the differences found in the Teamwork and other metrics’ scores
 11 for focus children in Wrap and other special programs, if these cases are sampled
 12 disproportionately (either intentionally or unintentionally) in the QSR then this
 13 could be a source of bias in the QSR results and would prevent the results of the
 14 QSR from being accurately applied to the population of children receiving DCFS
 15 services as a whole.
 16              Opinion No. 6
 17              56.   I evaluated the QSR scores on Overall Status, Overall Practice,
 18 Engagement, Teamwork, and Overall Assessment of the 267 focus children cases
 19 made available to me from rounds 3 and 4.
 20              57.   The Overall Status scores of focus children listed as in the Katie A.
 21 class were highly statistically significantly smaller than those focus children listed
 22 as not in the class.
 23              58.   The other four metrics were not significantly different for children
 24 designated as inside versus outside the Katie A. class.
 25              59.   Given the difference found in the Overall Status scores for children
 26 listed as in the class, if such cases are sampled disproportionately (either
 27 intentionally or unintentionally) in the QSR then this could be a source of bias in the
 28 QSR results and would prevent the results of the QSR from being accurately applied
      435758.2
                                                13             Case No. 2:02-cv-05662 JAK(FFMx)
          DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 14 of 15 Page ID
                                 #:9977



  1 to the population of children receiving DCFS services as a whole.
  2              60.   I understand that the Katie A. class designation listed in the QSR roll
  3 ups may have been used to signify not just class status but also receipt of mental
  4 health services, regardless of class status. If this is the case and children with this
  5 designation represent more severe cases and hence lower actual status, then the bias
  6 from disproportionate sampling of this group would bias the Overall Status scores
  7 downward.
  8              I declare under penalty of perjury under the laws of the United States that the
  9 foregoing is true and correct.          Executed on this 23rd day of August, 2019 at
 10 Manhattan Beach, California.
 11
 12
 13
 14
                                                 Dr. Jay Bartroff
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      435758.2
                                                14             Case No. 2:02-cv-05662 JAK(FFMx)
          DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 981 Filed 08/26/19 Page 15 of 15 Page ID
                                 #:9978



  1    INDEX OF EXHIBITS TO THE DECLARATION OF DR. JAY BARTROFF
  2     Ex. No.                        Description                                   Pg. No.
  3       A.    Curriculum Vitae of Dr. Jay Bartroff                                  16-27
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      435758.2
                                                15             Case No. 2:02-cv-05662 JAK(FFMx)
          DECLARATION OF DR. JAY BARTROFF ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
